EXHIBIT 10.2


 


PROMISSORY NOTE


 

Boston, Massachusetts

 

October 28, 2009

[$7,800,000.00]

 

 

 

FOR VALUE RECEIVED, NEW ENGLAND REALTY ASSOCIATES LIMITED PARTNERSHIP, with an
address c/o The Hamilton Company, Inc., 39 Brighton Avenue, Boston,
Massachusetts 02134 (“Maker”), hereby covenants and promises to pay to HBC
HOLDINGS, LLC, with an address c/o The Hamilton Company, Inc., 39 Brighton
Avenue, Boston, Massachusetts 02134 (“Payee”), or order, at Payee’s address
first above written or at such other address as Payee may designate in writing,
[Seven Million, Eight Hundred Thousand and 00/100 Dollars ($7,800,000.00)],
lawful money of the United States of America, together with interest thereon
computed at the rate of six percent (6%) per annum, on an actual day/360 day
basis (i.e., interest for each day during which any of the principal
indebtedness is outstanding shall be computed at the aforesaid rate divided by
360).  The Maker shall pay interest only during the term of this Note.  Such
payments shall be due and payable annually, commencing on the first anniversary
of this Note, and continuing on each subsequent anniversary thereafter until the
earlier of (a) ON DEMAND, upon six (6) months notice from Payee to Maker; and
(b) October 27, 2013 (the “Maturity Date”). All outstanding principal and
interest shall be due and payable to the Payee on the Maturity Date.

 

Maker covenants and agrees with Payee as follows:

 

1.                                       Maker will pay the indebtedness
evidenced by this Note as provided herein.

 

2.                                       This Note is secured by a Pledge
Agreement of even date herewith (the “Pledge Agreement”), which Pledge Agreement
encumbers certain interests of the Maker, as more particularly described in the
Pledge Agreement.

 

3.                                       The obligations of Maker under this
Note are subject to the limitation that payments of interest shall not be
required to the extent that the charging of or the receipt of any such payment
by the holder of this Note would be contrary to the provisions of law applicable
to the holder of this Note limiting the maximum rate of interest which may be
charged or collected by the holder of this Note.  In the event Maker receives a
demand for payment from the holder of this Note that includes interest in excess
of the maximum amount permitted by law, any such excess shall be deemed a
mistake, and if such excess payment is received by the holder of this Note, such
excess payment shall be applied to the outstanding principal balance of this
Note.

 

4.                                       The holder of this Note may declare the
entire unpaid amount of principal and interest under this Note to be immediately
due and payable if Maker defaults in the due and punctual payment of any
installment of principal or interest hereunder. Upon default or maturity, Payee
will provide a ten (10) day notice stating that the Mortgage and this Note are
in default and is thus immediately accelerated.

 

--------------------------------------------------------------------------------


 

5.                                       Maker shall have the right to prepay
the indebtedness evidenced by this Note, in whole or in part, without premium or
penalty.

 

6.                                       Maker, and all guarantors, endorsers
and sureties of this Note, hereby waive presentment for payment, demand,
protest, notice of protest, notice of nonpayment, and notice of dishonor of this
Note. Maker and all guarantors, endorsers and sureties consent that Payee at any
time may extend the time of payment of all or any part of the indebtedness
secured hereby, or may grant any other indulgences.

 

7.                                       Any notice or demand required or
permitted to be made or given hereunder shall be deemed sufficiently made and
given if given by personal service or by Federal Express courier or by the
mailing of such notice or demand by certified or registered mail, return receipt
requested, with postage prepaid, addressed, if to Maker, at Maker’s address
first above written, or if to Payee, at Payee’s address first above written.
Either party may change its address by like notice to the other party.

 

8.                                       This Note may not be changed or
terminated orally, but only by an agreement signed by the party against whom
enforcement of any change, modification, waiver, or discharge is sought. This
Note shall be construed and enforced in accordance with the laws of the
Commonwealth of Massachusetts.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Maker has executed this Note on the date first above
written.

 

 

MAKER:

 

 

 

NEW ENGLAND REALTY ASSOCIATES

 

LIMITED PARTNERSHIP, a Massachusetts

 

limited partnership

 

 

 

By: NewReal, Inc., its General Partner

 

 

 

 

 

By:

 

 

 

Ronald Brown, President

 

--------------------------------------------------------------------------------